Case 1:19-bk-00506-HWV   Doc 4 Filed 02/05/19 Entered 02/05/19 15:53:41   Desc
                         Main Document   Page 1 of 13
Case 1:19-bk-00506-HWV   Doc 4 Filed 02/05/19 Entered 02/05/19 15:53:41   Desc
                         Main Document   Page 2 of 13
Case 1:19-bk-00506-HWV   Doc 4 Filed 02/05/19 Entered 02/05/19 15:53:41   Desc
                         Main Document   Page 3 of 13
Case 1:19-bk-00506-HWV   Doc 4 Filed 02/05/19 Entered 02/05/19 15:53:41   Desc
                         Main Document   Page 4 of 13
Case 1:19-bk-00506-HWV   Doc 4 Filed 02/05/19 Entered 02/05/19 15:53:41   Desc
                         Main Document   Page 5 of 13
Case 1:19-bk-00506-HWV   Doc 4 Filed 02/05/19 Entered 02/05/19 15:53:41   Desc
                         Main Document   Page 6 of 13
Case 1:19-bk-00506-HWV   Doc 4 Filed 02/05/19 Entered 02/05/19 15:53:41   Desc
                         Main Document   Page 7 of 13
Case 1:19-bk-00506-HWV   Doc 4 Filed 02/05/19 Entered 02/05/19 15:53:41   Desc
                         Main Document   Page 8 of 13
Case 1:19-bk-00506-HWV   Doc 4 Filed 02/05/19 Entered 02/05/19 15:53:41   Desc
                         Main Document   Page 9 of 13
Case 1:19-bk-00506-HWV    Doc 4 Filed 02/05/19 Entered 02/05/19 15:53:41   Desc
                         Main Document    Page 10 of 13
Case 1:19-bk-00506-HWV    Doc 4 Filed 02/05/19 Entered 02/05/19 15:53:41   Desc
                         Main Document    Page 11 of 13
Case 1:19-bk-00506-HWV    Doc 4 Filed 02/05/19 Entered 02/05/19 15:53:41   Desc
                         Main Document    Page 12 of 13
Case 1:19-bk-00506-HWV    Doc 4 Filed 02/05/19 Entered 02/05/19 15:53:41   Desc
                         Main Document    Page 13 of 13
